Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,15-17 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s “one member” is not understood, especially in view of applicant’s arguments of 5/24/22. Applicant’s argues that “one member” somehow excludes a salt such as zinc acrylate-crotonate from qualifying as applicant’s “b-1”. This is not understood. Zinc acrylate-crotonate is a metal salt of acrylic acid (as well as crotonic acid). Zinc acrylate-crotonate is “one member” of the group “acrylic acid, methacrylic acid, acrylic acid salts and methacrylic acid salts”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556.
	Sullivan exemplifies (tables) golf balls having a core of polybutadiene (ie applicant’s “a”), peroxide (ie applicant’s “c”), ZnO, various additives and zinc diacrylate. 
Zinc diacrylate corresponds to applicant’s “b-1”. It would also qualify as “b-2” with the exception that zinc diacrylate has R1 and R2 being identical instead of different as required by applicant’s claims. However, Sullivan claims (#4) this crosslinking monomer can be a metallic salt of a mixture of any acrylic acid, methacrylic acid, crotonic acid, etc. A combination of acrylic acid with crotonic acid or a combination of methacrylic acid with crotonic acid or a combination of acrylic acid with sorbic acid or a combination of methacrylic acid with sorbic acid makes a salt meeting applicant’s formula (1) and would have been obvious. Such “b-2” simultaneously meet applicant’s “b-1” as these “b-2” are also metal salts of acrylic or methacrylic acid.

In regards to applicant’s dependent claims:
Acrylic acid provides ethenyl as R1.
Crotonic acid provides a 1-propenyl group as R2.
Sorbic acid provides a 1,3 pentadienyl group as R2.
	Sullivan’s examples use the crosslinker in amounts of 31-40pphr (table 2).


Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556 in view of Pollitt 4056269.
Sullivan applies as explained above.
Sullivan suggests the simultaneous use of different unsaturated acids such as acrylic + crotonic acid, but does not explain the advantages of doing so. 
Pollitt (table IV) shows the use of acrylic acid and crotonic acid individually (which form crosslinking salts in the rubber in-situ) for crosslinking polybutadiene for golf balls. The two provide different properties.
Presumably, the use of a salt of that has both acids would provide properties “in between” that of either individually.


Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sone 6194505.
	Sone exemplifies (table 1) golf balls having a core of polybutadiene (ie applicant’s “a”), dicumyl peroxide (ie applicant’s “c”), ZnO, antioxidant and zinc diacrylate. Zinc diacrylate corresponds to applicant’s “b-1”. It would also qualify as “b-2” with the exception that zinc diacrylate has R1 and R2 being identical instead of different as required by applicant’s claims. However, Sone (col 7 line 34) suggests combinations of acids, combinations of salts (col 7 line 37), combinations of acids and salts (col 7 line 38) and combinations of crosslinkers (col 7 line 50) may be employed.
	Sone’s teachings arrive at applicant’s “b-1” + “b-2” by multiple reasons. 
	Firstly, a mixed salt of acrylic or methacrylic acid with crotonic or sorbic acid is applicant’s preferred “b-2”. Such a mixed salt (eg zinc acrylate-crotonate) simultaneously meets applicant’s “b-1” as it is also a metal salt of acrylic acid.
	Secondly, Sone (col 7 line 49-50) clearly suggests mixtures of his crosslinkers “(c)”. This is suggestive of the above mentioned mixed salt (eg zinc acrylate-crotonate) with the “(c)” of Sone’s examples (ie zinc diacrylate).
	Thirdly, Sone describes (col 7 line 40-50) making the metal crosslinkers in-situ by adding the unsaturated acids and zinc oxide to the rubber composition. The unsaturated acid can be acrylic acid, methacrylic acid, crotonic acid, sorbic acid etc (col 7 line 30-32). So, in the event a mixture of acrylic acid and crotonic acid were added to the rubber composition along with ZnO, some zinc diacrylate will form (ie applicant’s “b-1”), some zinc acrylate-crotonate mixed salt will form (ie applicant’s “b-2”) and some zinc dicrotonate will form.
A combination of methacrylic acid with crotonic acid or a combination of methacrylic acid with sorbic acid or a combination of acrylic acid with sorbic acid makes a salt meeting applicant’s “b-1” and “b-2” and would have also have been obvious. 
For these reasons, Sone renders obvious applicant’s claims.

In regards to applicant’s dependent claims:
Acrylic acid provides ethenyl as R1.
Crotonic acid provides a 1-propenyl group as R2.
	Sone’s examples uses crosslinker in amounts of 25pphr (table 2).

Claims 1-6,15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sone 6194505 in view of Pollitt 4056269.
	Sone applies as explained above.
	Sone suggests the simultaneous use of different unsaturated acids such as acrylic + crotonic acid, but does not explain the advantages of doing so. 
Pollitt (table IV) shows the use of acrylic acid and crotonic acid individually (which form crosslinking salts in the rubber in-situ) for crosslinking polybutadiene for golf balls. The two provide different properties.
Presumably, the use of a salt of that has both acids would provide properties “in between” that of either individually.

Claims 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan 4838556 or Sone 6194505 in view of Nakajima 2017/0368419.
	Sullivan and Sone apply as explained above.
	Their core’s hardness profile is not reported. However, it appears the claimed profile is known to be desirable for golf ball cores. Nakajima (table 3,4) shows golf ball cores have the claimed hardness profile.
	It would have been obvious to ensure the cores of Sullivan or Sone have standard hardness profiles common for golf balls.
	Note that JIS-C hardness and Shore C hardness are virtually identical (see col 3 line 37-39 of Moriyama 5697856).

	Zotkin 2017/0238545 (#42-45) shows zinc acrylate crotonate has actually been produced. 

Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Nakajima’s examples appear to have a (H37.5-Ho)/(Hs-Ho) of below 0.27.


Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. 
Applicant argues that claim 1’s “one member” is not suggested by Sullivan or Sone.
This is not convincing. A mixed salt such as zinc acrylate-crotonate is a metal salt of acrylic acid (as well as crotonic acid). Zinc acrylate-crotonate is “one member” of the group “acrylic acid, methacrylic acid, acrylic acid salts and methacrylic acid salts”. Such a mixed salt qualifies as applicant’s “b-1”.
Furthermore, Sone (col 7 line 50) explicitly suggests “combinations” crosslinking agents (c) and utilizes zinc diacrylate as his crosslinker “(c)” in his examples. Certainly a combination of zinc diacrylate with another of Sone’s crosslinkers (c) is within Sone’s teachings.
Zinc diacrylate (sometimes referred to as merely “zinc acrylate” in the art) is applicant’s preferred “b-1”. It is not seen how Sone fails to suggest zinc diacrylate (ie applicant’s B-1).
Applicant argues that the specification provides data to show that the combination of b-1 and b-2 results in better spin performance than using B-1 alone.
This is not convincing. The claims have no minimum amounts of either b-1 or b-2. There is no reason to believe trace amounts of b-2 with b-1 result in significantly better properties than b-1 alone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/13/22